Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 14, 2016

                                      No. 04-16-00353-CR

                                     Veronica CALAHAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR8509
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        On July 11, 2016, appellant file a pro se motion for appointment of counsel on appeal and
a pro se motion to obtain the transcript for this appeal.

        The clerk’s record shows that on May 11, 2016, the trial court appointed Mr. C. Wayne
Huff to represent appellant in this appeal. Additionally, the reporter’s record for this appeal was
filed on June 15, 2016 and July 13, 2016.

       Therefore, appellant’s motions are DENIED AS MOOT.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court